Title: From John Adams to William Smith Shaw, 16 June 1821
From: Adams, John
To: Shaw, William Smith



Dear Shaw
Montizello June 16 1821

I believe I have related to you, for Shaw told the Story 100 times, of a very vulgar dialogue between Brigadier Rugles and Counsellor Tyler.
Ruggles was raving against Dr Young. Why! Says Tyler, I consider Young in the Town a I do you in the State. Both necessary in your places. “What do you mean? Says Ruggles" Tyler. Yesterday I saw a Watchmaker in his Shop, putting together the Springs and wheels of a Watch. All parts were bright and clean and nicely fitted to each other. The machine seemed to be perfect, but it would not go. The Artist then poked among some dust, and took out a little pin, and with his thumb and finger screwed it into a little hole, and the Watch clicqued in an instant. Such a dirty pin are you in the Province and Young in Boston.
Rugles, “Since you are upon Clockwork, hear what you resemble. You are a pendulum dismally Swinging from Side to Side, but I will do you the justice to Say I never knew one Swing so dear.”
I have omitted certain expressions of gross vulgarity in which those great men indulged themselves in their jocular and familiar conversations with each other. Providence, my dear William, employs such instruments as it pleases to accomplish its inscrutable designs. May we not consider Alexander Cicero Cromwell Napoleon and even Lord Verulam as little dirty pins in the great Machine. They have all done great good as well as great evil.
Voltaire, for what I know was as great, as useful, as necessary, and as dirty a Pin as any of them.
By this time, I presume you will exclaim “What in the World has put all this whimsical Stuff into the head of my dear Uncle this morning”? I will tell you. Recollect, you asked my opinion of Dr Jarvis’s Discourse on the Religion of the Indian Tribes. It is a pretty book. It is an ingenious and diligent compilation of Authorities and Observations as near the truth as any thing that has yet been discovered. Many Remarks may be made upon it when We meet: but at present I shall confine myself to one. In the 15th. and 16th pages is a note upon Voltaire and Some extracts from him. Dr Jarvis acknowledges his Talents, but condemns him by wholesail, in the sweeping Sintince “His Writings have done more injury  to Truth and to human happiness, than those of any other modern, perhaps I may add of any other being”.
I may grant to Dr Jarvis, that he was as “Dirty a Pin” as Lord Bacon. But he has caused as great a Revolution in Religion as Bacon did in Science. His constant Object was to discountenance Ecclesiastical Tyrany and fanatical persecution. His “caustic sarcasms and the corruscations of his Witt” reinforced by his invincible Arguments caused his Writings to be universally read in all the languages of Europe: and have done more, to introduce and establish that still imperfect degree of religious liberty which mankind now enjoys, than any “other Modern, Perhaps I may add of any other Being”.
I am my dear Nephew, your affectionate Uncle
John Adams